Citation Nr: 0533806	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Washington, D.C. Regional 
Office (RO) which denied service connection for PTSD.  In 
November 2005 the Board granted the veteran's motion to have 
his case advanced on the docket.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD linked to in-service stressors.  

2.  There is credible supporting evidence that the claimed 
stressors occurred in service.   


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Factual Background

The veteran's enlistment examination in November 1962 reveals 
a history of depression or excessive worry and nervous 
trouble.  In April 1963 the veteran underwent a psychiatric 
evaluation for the Air Cadet Program and flying training.  
The evaluation noted his history of neuropsychiatric 
difficulty and previous psychiatric treatment.  This 
treatment had been for extreme conflicts with his father and 
other members of his family.  The veteran showed an 
intolerance of authoritarian demands and a tendency towards 
instability.  Based on this evaluation the veteran was found 
unqualified for flying duty.  

Service medical records also indicate that the veteran was 
involved in motor vehicle accidents in May and September 
1964.  (The Board notes that the veteran was granted service 
connection for a back disability and nasal fracture resulting 
from the September 1964 accident by rating decision in 
September 1976).  

In January 1965 the veteran gave a statement as requested 
regarding an investigation into his participation in 
homosexual acts.  In the statement the veteran stated that he 
had met SSgt. P. in May 1964 and had thereafter been drinking 
with him and others one evening at the BX snack bar.  After 
closing, SSgt. P. and the veteran went to a lounge where they 
continued drinking and the veteran passed out on the way 
home.  He stated that a few days later SSgt. P. told him he 
had committed an act of sodomy with him in his car and wanted 
to do it again.  The veteran reported that SSgt. P. later 
accosted him in the latrine and attempted to fondle him.  

A January 1965 note in the service medical records from the 
same psychiatrist who had previously evaluated the veteran 
indicated that he believed the veteran was qualified for a 
medical discharge on the grounds that he suffered from 
psychiatric illness.   

Also in January 1965 a Staff Judge Advocate gave written 
advice to the Commander regarding the veteran's discharge.  
This advice stated that the veteran had admitted to voluntary 
acts of fellatio and to an act of homosexuality with SSgt. P. 
in which he indicated that he was not a willing participant.  
The Squadron Commander recommended that the veteran be 
discharged under conditions other than honorable, but the 
Staff Judge Advocate recommended a General Discharge based on 
the veteran's unstable background as revealed by the 
psychiatric evaluation.  

The January 1965 separation examination revealed 
psychological disturbance as evidenced by homosexual acts, 
visits to the psychiatrist, and excessive drinking.  The 
separation examination further noted that the veteran had 
been drinking excessively for 6 months and was depressed.  
The veteran's Form DD 214 reflects that he was discharged 
under honorable conditions in March 1965.  

In February 1997 the veteran submitted a claim for PTSD due 
to sexual trauma in service.  In March 1997 the veteran 
submitted a 20 page document outlining his PTSD due to 
personal assault.  He also added his in-service motor vehicle 
accident as a stressor.  In the statement he stated that he 
was given an EKG by a heart specialist at the base in 1964 
when the doctor "drop[ped] his pants" and asked the veteran 
to perform a sexual act on him.  The veteran refused and the 
doctor threatened him with a court martial if he did not 
perform the act, but the veteran continued to refuse and the 
doctor ordered him out of the office, stating he would report 
the veteran for malingering.  The service medical records do 
show a normal EKG in March 1964.  The veteran stated that 
this incident deeply affected him and that he began to take 
drugs, mostly barbiturates, and to drink heavily, after this 
incident.  

The next incident reported as a stressor is the rape by SSgt. 
P. discussed above.  In his March 1997 statement, however, 
the veteran stated, "I can not forget that car.  I can not 
forget the smell and the feel of the front seat which was 
kind of a brown vinyl leatherette... I got so drunk I could not 
move.  I think now that I must have been drugged.  Sgt. [P.] 
raped me at that point."  

The veteran next discussed his September 1964 motor vehicle 
accident.  He stated that while in the hospital recovering, 
his attending physician had sex with him.  The veteran 
reported, "Whatever I do, I can not remember the sex.  It is 
like big holes in my memory," but later continues, "He 
takes the sex he wants and I can do nothing one way or the 
other.  I do not care."  

Finally, the veteran reported that, after finding out he was 
going to be discharged, the fellow service member with whom 
he had had a relationship during service brutally raped and 
beat him.  This fellow service member was also discharged for 
homosexual acts in March 1965.  

In August 1997 the veteran was afforded a psychiatric 
evaluation.  This evaluation was arranged through the 
American Embassy because the veteran lived in Bahrain at the 
time.  The psychiatrist noted that the veteran reported 
sexual and physical abuse during service and that he had not 
been able to establish healthy relationships due to anxiety 
and rage and that he had divorced his wife and had been 
constantly moving between countries and jobs.  The veteran 
also reported difficulty sleeping and nightmares.  The 
psychiatrist gave an opinion that the veteran was disturbed 
and needed therapy.  

The RO denied service connection for PTSD in a November 1997 
rating decision on the basis that the preponderance of the 
evidence did not show that the stressful event occurred.  

After this denial, the veteran filed an application to reopen 
in August 2000.  He submitted a copy of the Staff Judge 
Advocate's statement discussed above and a January 2000 
psychological report from Dr. Van Eersel of the Netherlands.  
This psychological examination was conducted in Oman, where 
the veteran lived at the time.  The psychologist stated she 
had seen the veteran weekly since October 1999.  The report 
recounted the in-service stressors discussed above and post-
service psychotherapy at the Institute of Pennsylvania 
Hospital.  These hospital records have been associated with 
the claims file.  

Dr. Van Eersel noted that the veteran had frequently changed 
country of residence, field of employment, and religious 
affiliation since discharge and that these were consistent 
with PTSD.  She gave a diagnosis of PTSD, chronic, severe, in 
accordance with DSM-IV and assigned a current global 
assessment of functioning (GAF) score of 54.  She stated that 
the veteran had suffered from PTSD since the hospitalization 
following the September 1964 accident.  She noted that the 
veteran's aim in approaching the VA was not financial gain, 
but was a desire for recognition of his suffering.  

In November 2000 the veteran's sister submitted a letter 
discussing the change in the veteran's behavior after 
service.  

The veteran submitted a July 2001 medical report from Dr. 
Delaney.  Dr. Delaney reported that he had seen the veteran 
and consulted Dr. Van Eersel's report and was in total 
agreement with that diagnosis.  In August 2001 Dr. Delaney 
submitted a letter stating that the veteran had completed a 
number of self-assessment tests which showed scores 
consistent with severe PTSD and marked depression.  

In a September 2001 medical report, Dr. Al-Qaheri, a 
consultant psychiatrist and member of the Arab Board, stated 
that he had seen the veteran and reviewed Dr. Van Eersel's 
report and agreed with the diagnosis.  He recommended 
pharmacological treatment and psychotherapy for the veteran's 
PTSD.  Dr. Al-Qaheri submitted an additional report in 
November 2001 stating that the September 1964 motor vehicle 
accident and inadequate treatment in the hospital following 
that accident were enough to cause the current PTSD.  

In August 2002 the RO denied service connection for PTSD on 
the basis that there was no evidence that the veteran's 
current psychological condition was due to military service.  

In a July 2003 conference with the Decision Review Officer, 
the veteran presented a July 2003 treatment report from Dr. 
Mirza, a psychiatrist from the United Kingdom.  This report 
has been associated with the claims file and states that the 
veteran received intensive treatment from Dr. Mirza since 
June 2003 for PTSD resulting from severe physical, mental, 
and emotional injuries resulting from the September 1964 
motor vehicle accident.  During this conference, the veteran 
also referred to in-service efficiency reports demonstrating 
a sharp decline in performance between February 1964 and 
February 1965.  These efficiency reports have been associated 
with the claims file.  

The veteran submitted an April 2004 medical report from Dr. 
Sadiq, a specialist of psychiatry in Oman.  This report 
stated that the veteran had been receiving regular 
psychiatric treatment since December 2003 after referral from 
a different hospital.  The psychiatrist stated that the 
veteran's history dated back to the September 1964 motor 
vehicle accident.  Dr. Sadiq reported that the veteran had 
started on anti-depressants and that he needed to continue 
treatment to resolve his emotional and personality problems 
and unresolved PTSD.  

The veteran's sister submitted a second letter in July 2004 
in which she again noted the difference in the veteran's 
behavior before and after service and stated that the motor 
vehicle accident and sexual assaults and harassment her 
brother experienced in service could cause PTSD.  The 
veteran's sister noted that she was experienced in counseling 
psychology.  The Board notes that, in addition to these 
letters from his sister, over the past 25 years, the veteran 
has submitted approximately 50 letters from family, friends, 
students, and co-workers attesting to his character.  

In August 2004 the veteran had a VA examination for mental 
disorders, however, the veteran was not present at the 
examination because he lived in a foreign country, and so the 
examiner based his findings on the claims folder.  The 
examiner noted that several medical reports had given a 
diagnosis of PTSD on the combination of the motor vehicle 
accident and alleged sexual trauma.  The VA examiner gave a 
diagnosis in accordance with DSM-IV criteria of major 
depressive disorder, recurrent, without psychotic features, 
per medical records, unrelated to service, and a history of 
substance abuse, current usage unknown.  A GAF score of 
between 65 and 70 was approximated.  

The VA examiner commented that there was no evidence to 
support the alleged sexual assault by SSgt. P. or his 
treating physician in service.  He stated that there was also 
no evidence to verify that the veteran was mistreated 
following the September 1964 accident.  The VA examiner 
observed that the veteran appeared preoccupied with his 
sexual experiences and the compensation and pension process.  
The veteran also submitted by e-mail in August 2004 an 
undated medical report from Dr. Sadiq indicating continued 
treatment for PTSD.  The report stated that the veteran was 
last seen by the psychiatry clinic in June 2004.  

In September 2004 the RO issued a statement of the case (SOC) 
continuing the denial of service connection for PTSD.  The 
veteran has submitted several letters continuing to disagree 
with this denial, and the fact that a diagnosis was rendered 
at the August 2004 VA examination based only on review of the 
claims file.  

The veteran submitted a December 2004 letter from Dr. Mirza 
stating that he had regularly treated the veteran from June 
2003 through December 2004.  He stated, "There is a lot of 
historical and documentary evidence that his symptoms arose 
within 6 months of this traumatic event of a road traffic 
accident of exceptional severity and have persisted since 
then."  Dr. Mirza stated that all criteria for a DSM-IV 
diagnosis of PTSD had been met.  He noted that the veteran 
had lost three jobs in the past year, two of those due to 
uncontrolled and inappropriate rage.  Dr. Mirza stated that 
the veteran's PTSD was being treated with weekly 
psychotherapy and medications.  

In January 2005 the RO issued a supplemental SOC (SSOC) 
continuing denial of service connection on the basis that Dr. 
Mirza did not have access to the claims file while the VA 
examiner did, and stated that the evidence of record failed 
to demonstrate that the veteran actually suffers from PTSD.  



III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor.  38 C.F.R. § 
3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to the first element for service connection for 
PTSD, the veteran has submitted medical reports from a number 
of doctors giving a diagnosis of PTSD.  The VA examiner, 
however, gave a diagnosis of major depressive disorder in 
August 2004 and the RO found that this was more accurate as 
the VA examiner had reviewed the claims file.  The Board 
finds that the multiple diagnoses of doctors who have 
actually examined the veteran are more probative than the VA 
examiner's diagnosis based on a review of the claims file, 
and, thus, finds that the first element of the service 
connection claim is satisfied.  

In regard to the second element, a link between current PTSD 
and an in-service stressor, the Board observes that the 
diagnoses discussed above attribute the veteran's current 
PTSD both to the motor vehicle accident in service and 
alleged sexual assault.  The motor vehicle accident is 
corroborated in the service medical records which show 
treatment following the accident in September 1964.  The 
sexual assault by SSgt. P. is corroborated by the Staff Judge 
Advocate's letter in which he stated that the veteran had 
been an "unwilling participant" in a homosexual act with 
SSgt. P.  

In addition, the deterioration in work performance as 
reflected in efficiency reports, the veteran's sister's 
observation of a change in behavior in the veteran, as 
reflected in her letters, and the veteran's substance abuse, 
as reflected in the January 1965 separation examination, all 
act to verify the alleged sexual assaults by SSgt. P., the 
heart specialist who performed the EKG, the treating 
physician following the September 1964 motor vehicle 
accident, and the rape by the veteran's former partner.    

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to an in-service stressor event.  After resolving 
reasonable doubt in the veteran's favor the Board finds that 
service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


